    Case: 1:15-cv-02062-CAB Doc #: 135 Filed: 07/27/19 1 of 2. PageID #: 2641




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION AT CLEVELAND

 MICHAEL KACMARIK,                                   :   CASE NO: 1:15-CV-2062
                                                     :
                 Plaintiff,                          :   Judge Christopher Boyko
                                                     :
         v.                                          :   Magistrate Judge Jonathan Greenberg
                                                     :
 STEWART L. MITCHELL,                                :   PLAINTIFF’S MOTION FOR
                                                     :   CONTINUANCE OF TRIAL DATE DUE
                 Defendant.                          :   TO FAMILY EMERGENCY
                                                     :

        Plaintiff respectfully requests a continuance of the jury trial scheduled to begin on

Monday July 29, 2019 at 8:30 a.m. Plaintiff requests this continuance because one of his

attorney’s, Ms. Bratton, learned today that she will be unable to attend the trial due to a family

emergency. Ms. Bratton is the primary caregiver for her mother who has a chemotherapy

resistant cancer and was unexpectedly hospitalized today with a serious condition. As a result of

her mother’s condition, Ms. Bratton will be unable to participate in the trial this week. After

considering all his options, Plaintiff has decided that he would like to have the best

representation possible at trial, even if it means a delay in starting the trial.

        In an effort to be efficient, Ms. Bratton has taken the lead in preparing the case for trial.

While Gerhardstein & Branch’s associate M. Caroline Hyatt entered an appearance this

afternoon when Ms. Bratton’s ability to participate at trial next week became doubtful, she does

not have any knowledge of the facts of the case and would be unable to help try the case.

        Due to the timing of this motion, Plaintiff has not had the opportunity to ask defense

counsel if they will object to the motion.

                                                     Respectfully submitted,

                                                     /s/ Jennifer L. Branch
    Case: 1:15-cv-02062-CAB Doc #: 135 Filed: 07/27/19 2 of 2. PageID #: 2642



                                                  Jennifer L. Branch (0038893)
                                                  Trial Attorney for Plaintiff
                                                  Janaya Trotter Bratton (0084123)
                                                  Attorney for Plaintiff
                                                  Gerhardstein & Branch Co. LPA
                                                  441 Vine Street, Suite 3400
                                                  Cincinnati, Ohio 45202
                                                  Tel (513) 621-9100
                                                  Fax (513) 345-5543
                                                  jtbratton@gbfirm.com
                                                  jbranch@gbfirm.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 26, 2019, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

not yet entered an appearance electronically.


                                                      s/Jennifer L. Branch
                                                      Attorney for Plaintiff




                                                 2
